
	

113 HR 1014 IH: To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to provide that military technicians (dual status) shall be included in military personnel accounts for purposes of any order issued under that Act.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1014
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Palazzo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to provide that military technicians (dual status) shall be
		  included in military personnel accounts for purposes of any order issued under
		  that Act.
	
	
		1.Treatment of military
			 technicians (dual status)
			(a)In
			 generalSection 251(a)(3) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(a)(3)) is amended by adding at the end the following new sentence:
			 For purposes of this paragraph, military technicians (dual status) shall
			 be included in military personnel accounts..
			(b)Application of
			 amendmentThe amendment made
			 by subsection (a) shall apply to any order of the President to exempt military
			 personnel accounts from sequestration issued under section 255(f)(1) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(f)(1))
			 after January 1, 2013.
			
